United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 26, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10017
                          Summary Calendar



     WILLIE CHESTER,

                                          Petitioner-Appellant,

           versus

     UNITED STATES OF AMERICA,

                                          Respondent-Appellee.




           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:04-CV-1063-M



Before GARWOOD, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Willie Chester, federal prisoner No. 56341-080, appeals the

district court’s denial of a 28 U.S.C. § 2241 petition challenging

Chester’s 1992 Western District of Texas convictions and sentences

as a career criminal for possession of a firearm by a felon and for

making false statements in connection with the acquisition of a

firearm.   The district court denied relief because it determined



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that   Chester’s   claims   sounded       as   an   unauthorized   second   or

successive 28 U.S.C. § 2255 motion and found that Chester had not

made the showing necessary to seek 28 U.S.C. § 2241 relief by means

of the savings clause of 28 U.S.C. § 2255.             Because Chester does

not challenge this determination by the district court, he has

waived the only issue relevant to his appeal.             Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

       AFFIRMED.




                                      2